Citation Nr: 0535253
Decision Date: 09/29/05	Archive Date: 01/12/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  97-32 727A	)	DATE SEP 29 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for macular degeneration of the right eye.

2.  Entitlement to service connection for bilateral knee condition.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

4.  Entitlement to an initial compensable evaluation for residuals of basal cell carcinoma of the right cheek, mid and low back, and the left shoulder.


ATTORNEY FOR THE BOARD

M. J. OMara, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1976 to June 1996.

This matter comes before the Board of Veterans Appeals (Board) from rating decisions by the Newark, New Jersey and Washington, District of Columbia Regional Offices of the Department of Veterans Affairs (VA), which denied the veteran service connection for macular degeneration and a bilateral knee condition, and granted service connection for basal cell carcinoma and bilateral hearing loss, each with noncompensable ratings.  The veteran requests service connection for macular degeneration and a bilateral knee condition and requests compensable ratings for basal cell carcinoma and bilateral hearing loss.

In June 2003, the Board remanded the veterans case to the RO for further development, to include VA examinations.  The case was returned to the Board in August 2005.

The issues of entitlement to service connection for bilateral knee condition and entitlement to compensable ratings for basal cell carcinoma and bilateral hearing loss are addressed herein, whereas the issue of entitlement to service connection for macular degeneration is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential development with respect to the veterans claims have been completed.

2.  The veteran currently has no chronic disability of the left knee, nor is any disability of the right knee shown to be etiologically related to service.

3.  Bilateral hearing loss disability, when tested in September 2004, was manifested by no more than auditory acuity level I hearing loss in the right ear and level VIII hearing loss in the left ear.

4.  The scars on the veterans right cheek, left shoulder, and mid and low back, residuals of basal cell carcinoma, are not painful or tender, or poorly nourished with ulcerations, and are not adherent or associated with any underlying soft tissue damage or frequent loss of skin; medical examination found no functional limitation attributable to the scars, nor do they encompass an area in excess of 144 square inches (929 sq. cm.).


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for an initial compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (2004).

3.  The criteria for an initial compensable evaluation for residuals of basal cell carcinoma have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7800-7805, 7818 (2002 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is applicable to this appeal.  To implement the provisions of the law, the VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and implementing regulations provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  It also includes new notification provisions. 

The Board notes that a substantially complete claim was received in July 1996, before the enactment of the VCAA.  

An RO letter dated in January 2004, after the original adjudication of the claim, provided the veteran the notice required under the VCAA and the implementing regulations.  In the January 2004 letter, VA notified the veteran of his responsibility to submit evidence that showed that his basal cell carcinoma and bilateral hearing loss were worse or had increased in severity.  The letter also notified the veteran of his responsibility to submit evidence that showed his bilateral knee condition was related to service.  This letter informed the veteran of what evidence was necessary to substantiate claims for service connection and increased ratings.  The letter also suggested that he submit any evidence in his possession.  By this letter, the veteran was notified of what evidence, if any, was necessary to substantiate his claims and it indicated which portion of that evidence the veteran was responsible for sending to VA and which portion of that evidence VA would attempt to obtain on behalf of the veteran.  Clearly, from submissions by and on behalf of the veteran, he is fully conversant with the legal requirements in this case.  Thus, the content of this letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and evidence necessary to substantiate his claims, he is familiar with the law and regulations pertaining to his claims, he does not dispute any of the material facts pertaining to his claims, and he has not indicated the existence of any outstanding information or evidence relevant to his claims.  See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (holding that failure to comply with VCAA constitutes nonprejudicial error "[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision").  Based on the above, the Board concludes that the defect in the timing of the VCAA notice is harmless error.  See generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning blind adherence in the face of overwhelming evidence in support of the result of a particular case, such adherence will result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Therefore, to decide the appeal would not be prejudicial error to the veteran.

Additionally, the August 1997 statement of the case and May 2002, October 2002, March 2003, and December 2004 supplemental statements of the case provided guidance regarding the evidence necessary to substantiate his claim.  The June 2003 Board remand also provided guidance to the veteran.

In the Boards opinion, the RO has properly processed the appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained in this case.  The veteran has not identified any additional evidence that could be obtained to substantiate the claim.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  Accordingly, the Board will address the merits of this claim.


I.  Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) .  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word chronic.  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and arthritis is manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Direct service connection may not be granted without medical evidence of a current disability, medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The veteran asserts that he was on permanent physical profile that precluded running because of his bilateral chondromalacia.  He also states that he has recurring pain and is prone to lacking sensation in both knees.

Service medical records show that in May 1989, the veteran complained of right knee pain when going up and down stairs.  He also had some popping in the left knee.  He was diagnosed with probable chondromalacia.  Throughout service, the veteran continued to complain of pain in the right knee and had a diagnosis of chondromalacia of the right patella and right knee patellafemoral pain.  He was placed on permanent physical profile in October 1992, which allowed him to run at his own pace.  After October 1992, there were no further medical records showing treatment for the veterans knee while in service.  In the veterans report of medical history upon separation, it was noted that he had post patella pain syndrome.  His separation examination report revealed that his lower extremities and other musculoskeletal physical conditions were normal, however, he carried a physical profile of two for the lower extremities.

In February 2003, the veteran underwent a fee-basis VA medical examination.  He was found to have normal range of motion of the bilateral knees and no pain on use during common motions on even ground.  Direct pressure to the kneecaps elicited pain and the range of motion did not decrease.  The examiner reviewed X-rays of the bilateral knees dated February 2003 and found minimal degenerative changes of the right knee and a normal left knee.  The diagnoses were very slight degenerative joint disease of the right knee with no measurable limitation of motion and function, but recurrent pain on use, and patello-femoral pain syndrome of the left knee.

In the June 2003 Board remand, the Board directed the RO to afford the veteran a VA examination to determine whether the veteran suffered from any chronic pathology of the bilateral knees, and if so, whether this disability was related to the veterans service.

In October 2004, the veterans claims folder was reviewed by a VA physician for the purpose of providing an opinion regarding the veterans knees.  The reviewer noted that he studied the veterans entire case file.  He noted that the veterans service medical records included complaints by the veteran of pain in the right knee and not in the left knee.  He also noted that in the veterans February 2003 examination report, the veteran had no limitation of motion and function and had unremarkable X-rays bilaterally.  The veteran only complained of recurrent pain with use and most of this was just in cold weather.  Hence, the VA examiner opined that objective evidence of continued degenerative changes in the knee were definitely not evident.

After review of the evidence of record, the Board finds that service connection for the veterans bilateral knee condition is not warranted.  The veterans service medical records include only one notation that the veteran complained of popping in his left knee while in service.  In addition, the service medical records show that he was placed on permanent physical profile because of pain in his right knee, not his left knee.  While at separation, he was shown to carry a two physical profile for the lower extremities, the physical examination was normal.  Further, the Board notes that the February 2003 examiner found that the left knee was normal, per a February 2003 X-ray, and had a full range of motion, but had pain.  Acknowledging that the medical evidence shows the veteran does have pain in his left knee, this is not a disability under 38 U.S.C.A. §§ 1110, 1131 (West 2002) for which the veteran can receive service connection, for the Court has held that pain alone without an underlying disorder is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Therefore, the veteran is not found to have had an injury in service that led to a current chronic disability of his left knee.

As for the right knee, although the February 2003 examiner found that the veteran had slight degenerative joint disease of the right knee, the examiner did not give an opinion as to whether the veterans degenerative joint disease was related to his service.  Further, this diagnosis was made approximately seven years after the veterans discharge, which is after the one-year presumptive period that allows for entitlement to service connection for arthritis if it is diagnosed within one year after discharge from service.  In addition, the October 2004 VA examiner, when requested to render an opinion on whether the veteran suffered from any current chronic pathology of the knees, and if so, whether the disability was related to service, opined that the veteran had no continued degenerative changes in either his left or right knee.  This opinion was based on review of the veterans entire claims folder, including the February 2003 examination.

Therefore, as the veteran is not shown to have any chronic disability of the left knee and any disability of the right knee is not shown to be related to service, service connection for the veterans bilateral knee condition is not warranted.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2004).  The assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2004).  

In evaluating the severity of a particular disability, it is essential to consider its history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found  a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Hearing Loss

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2004).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination	Puretone Threshold Average
	0-41	42-49	50-57	58-65	66-73	74-81	82-89	90-97	98+
92-100	I	I	I	II	II	II	III	III	IV 
84-90	II	II	II	III	III	III	IV	IV	IV 
76-82	III	III	IV	IV	IV	V	V	V	V 
68-74	IV	IV	V	V	VI	VI	VII	VII	VII 
60-66	V	V	VI	VI	VII	VII	VIII	VIII	VIII 
52-58	VI	VI	VII	VII	VIII	VIII	VIII	VIII	IX 
44-50	VII	VII	VIII	VIII	VIII	IX	IX	IX	X 
36-42	VIII	VIII	VIII	IX	IX	IX	X	X	X 
0-34	IX	X	XI	XI	XI	XI	XI	XI	XI 

 
Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better 
Ear											
XI	100										
X	90	80									
IX	80	70	60								
VIII	70	60	50	50							
VII	60	60	50	40	40						
VI	50	50	40	40	30	30					
V	40	40	40	30	30	20	20				
IV	30	30	30	20	20	20	10	10			
III	20	20	20	20	20	10	10	10	0		
II	10	10	10	10	10	10	10	0	0	0	
I	10	10	0	0	0	0	0	0	0	0	0 
	XI	X	IX	VIII	VII	VI	V	IV	III	II	I

The veterans service medical records show that in February 1996, an audiogram was conducted which revealed that the veteran had bilateral hearing loss.  The veterans February 1996 separation examination report also showed the results of an audiogram, which were as follows:

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	35	50	40	30	10
LEFT	40	45	45	45	30

The veteran was recommended for an audiologic consultation.  The results of the March 1996 audiologic consultation revealed that the veteran had moderate sensorineural hearing loss in the left ear and mild sensorineural hearing loss in the right ear.  The audiogram results were not interpreted.

In September 2000, the veteran underwent an audiologic examination.  The audiogram results were as follows:

	HERTZ
	1000	2000	3000	4000
RIGHT	55	50	35	30
LEFT	50	50	60	45

Speech recognition testing was not performed.  The diagnosis was middle grade sensorineural hearing loss of both ears.

In September 2004, the veteran underwent an audiologic examination by a private physician, provided by VA.  The examiner stated that since the examination in 2000, there had been no major changes in the veterans subjective hearing.  An audiogram was performed and revealed the following results:

			HERTZ		
	1000	2000	3000	4000	AVG.
RIGHT	50	50	45	40	46
LEFT	50	50	50	40	47.5

Speech discrimination testing was performed and revealed scores of 92 percent for the right ear and 42 percent for the left ear.  The diagnosis was moderate bilateral sensorineural hearing loss.

In the veterans January 2005 statement, he argued that he should be entitled to a compensable rating because he currently wore hearing aids that were provided to him before his retirement from service.

According to the medical evidence of record, the veteran is not entitled to a compensable evaluation for his bilateral hearing loss.  The Board must point out that the measurement for hearing loss is based on a mechanical application of the data to the tables provided above.  In considering the veterans claim for a compensable rating for bilateral hearing loss, the Board notes that results of the September 2004 audiogram are equivalent to a numeric designation of I for the right ear and VIII for the left ear.  A compensable evaluation is not warranted when these values are applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  The audiograms conducted during the veterans separation examination and in September 2000 did not include the speech discrimination testing and are not adequate for rating purposes.

Basal Cell Carcinoma

The diagnostic codes pertaining to rating skin disorders were revised during the pendency of this appeal, effective August 30, 2002.  In deciding this case, the Board must determine whether the previous or revised version is more favorable to the veteran.  However, if the revised version is more favorable, the retroactive reach of that regulation can be no earlier than the effective date of the change, and the Board must apply only the earlier version of the regulation for the period prior to the effective date of the change.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (2000).

The veteran currently has a noncompensable rating for basal cell carcinoma.  The rating criteria for the duration of the appeal for the veterans disability are as follows:

7800	Scars, disfiguring, head, face or neck:	Rating
	Complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement	50
	Severe, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles	30
	Moderate; disfiguring	10
	Slight	0
Note: When in addition to tissue loss and cicatrization there is marked discoloration, color contrast, or the like, the 50 percent rating under Code 7800 may be increased to 80 percent, the 30 percent to 50 percent, and the 10 percent to 30 percent. The most repugnant, disfiguring conditions, including scars and diseases of the skin, may be submitted for central office rating, with several unretouched photographs.
38 C.F.R. § 4.118, Diagnostic Code 7800 (effective prior to August 30, 2002)

7803	Scars, superficial, poorly nourished, with repeated ulceration	10
38 C.F.R. § 4.118, Diagnostic Code 7803 (effective prior to August 30, 2002)

7804	Scars, superficial, tender and painful on objective demonstration	10
Note: The 10 percent rating will be assigned, when the requirements are met, even though the location may be on tip of finger or toe, and the rating may exceed the amputation value for the limited involvement.
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to August 30, 2002)

7805	Scars, other.
	Rate on limitation of function of part affected.
38 C.F.R. § 4.118, Diagnostic Code 7805 (effective prior to August 30, 2002)

7818	New growths, malignant, skin.
	Rate scars, disfigurement, etc., on the extent of constitutional symptoms, physical impairment.
38 C.F.R. § 4.118, Diagnostic Code 7818 (effective prior to August 30, 2002)
 
7800	Disfigurement of the head, face, or neck:	Rating
 	With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 	80
 	With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement	50
 	With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement 	30
 	With one characteristic of disfigurement	10
Note (1): The 8 characteristics of disfigurement, for purposes of evaluation under Sec. 4.118, are: 
Scar 5 or more inches (13 or more cm.) in length. 
Scar at least one-quarter inch (0.6 cm.) wide at widest part. 
Surface contour of scar elevated or depressed on palpation. 
Scar adherent to underlying tissue. 
Skin hypo-or hyper-pigmented in an area exceeding 6 sq. inches (39 sq. cm.). 
Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. inches (39 sq. cm.). 
Underlying soft tissue missing in an area exceeding 6 sq. inches (39 sq. cm.). 
Skin indurated and inflexible in an area exceeding 6 sq. inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss of auricle) and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.
Note (3): Take into consideration unretouched color photographs when evaluating under these criteria.
38 C.F.R. § 4.118, Diagnostic Code 7800 (effective August 30, 2002)

7801	Scars, other than head, face, or neck, that are deep or that cause limited motion: 	Rating
 	Area or areas exceeding 144 square inches (929 sq.cm.).	40
 	Area or areas exceeding 72 square inches (465 sq. cm.).	30
 	Area or areas exceeding 12 square inches (77 sq. cm.).	20
 	Area or areas exceeding 6 square inches (39 sq. cm.).	10
Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7801 (effective August 30, 2002)

7802	Scars, other than head, face, or neck, that are superficial and that do not cause limited motion:	Rating
 	Area or areas of 144 square inches (929 sq. cm.) or greater	10
 	Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with Sec. 4.25 of this part.
 	Note (2): A superficial scar is one not associated with underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (effective August 30, 2002)

7803	Scars, superficial, unstable	10
 	Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.	 
 	Note (2): A superficial scar is one not associated with underlying soft tissue damage.	
38 C.F.R. § 4.118, Diagnostic Code 7803 (effective August 30, 2002)

7804	Scars, superficial, painful on examination	10
 	Note (1): A superficial scar is one not associated with underlying soft tissue damage. 	 
 	Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See Sec. 4.68 of this part on the amputation rule.) 	
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective August 30, 2002)

7805	Scars, other; 
 	Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Code 7805 (effective August 30, 2002)

 
7818	Malignant skin neoplasms (other than malignant melanoma): 
	Rate as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment of function.
Note: If a skin malignancy requires therapy that is comparable to that used for systemic malignancies, i.e., systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100-percent evaluation will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment, and any change in evaluation based upon that or any subsequent examination will be subject to the provisions of Sec. 3.105(e) of this chapter. If there has been no local recurrence or metastasis, evaluation will then be made on residuals. If treatment is confined to the skin, the provisions for a 100-percent evaluation do not apply.
38 C.F.R. § 4.118, Diagnostic Code 7818 (effective August 30, 2002)

According to his service medical records, in April 1995, the veteran was treated for two crusty spots on the left shoulder and a peely plaque on the mid back.  The veteran was diagnosed with basal cell carcinoma x 3 on his left shoulder, mid-back, and low back.  In September 1995, he was shown to have a scaly erythematous patch on his right upper thigh.  The veterans separation examination notes that he was treated for skin cancer in service.  A February 1996 dermatology clinic treatment record shows that the veteran was also concerned about a mark on his right cheek.  A biopsy revealed a diagnosis of intradermal nevus.

In September 2000, the veteran underwent a dermatologic examination, provided by VA.  Physical examination revealed multiple, densely positioned small light-brown spots on the back, the front of the trunk, and the extensor sides of the arms.  The face showed oily, scaling erythemas at the root of the nose between the eyebrows.  Over the entire face, at the forehead as well as the cheeks, there were multiple skin-colored to white translucent, centrally sunk papulae, 1-2 mm in diameter, with raised edges (senile angiomas).  Both sides of the neck showed a reddish brown discoloration.  On the left, above the chest, there was a broadened scar, about 2.5 cm in length and scars on the left lumbar and above the left shoulder blade.  The backs of the upper legs showed a dark discoloration at the follicle openings.  The skin felt rough in that area.  The left popliteal cavity showed enlarged veins at the surface.  The diagnoses were status post excision of three basal cell carcinomas with light type I-II with multiple senile cold freckles; and status post excision of a dermal naevus-cell naevus.  The examiner noted that there had been three basalomas so far.  He could not observe any indication of recurrences or new foci.

In February 2003, the veteran underwent a VA examination wherein his skin was examined.  It was noted that he had just one spot on his lower right arm visible, which was related to nervous eczema.

In September 2004, the veteran underwent a VA examination.  Physical examination revealed multiple skin colors, like light yellow, centrally lowered pimples on the forehead and on the cheeks.  Senile sebaceous gland-hyperplasias were present.  Scaling, layered redness was seen on the skin of the head.  There was a 2.8 cm long, 3 mm wide white scar on the left clavicle.  It could move well, and was only slightly sunk and without any symptoms.  There was a lumbar paravertebral 3 x 1.5 cm long, white scar, somewhat sunk, moving, and without symptoms.  There was also a 20.5 cm in diameter dorsal, sunk, moving and symptom-free scar on the left shoulder.  The examiner found a slight lichenification in both the shoulder, but no redness or scaling.  On the rear side of the abdomen there were multiple seborrhoic keratoses and occipital as well as senile angioma.  There were two scaling flat plaques of 1 cm each on the left next to the thoracic vertebral column as well as near the right lumbar vertebral column.  Clinical skin basalioma was seen on the complete trunk of the body.  The pertinent diagnoses were skin basalioma on the trunk (back) and condition after operation of the skin basalioma of the trunk.  The examiner opined that the previous scars were clinically normal.  They were partially somewhat dehiscent and dorsally sunk on the left shoulder.  They were movable on the base, not indurated, and hypopigmented.  Two new scaling plaques were seen as well.

The veteran is currently service connected for basal cell carcinoma found on the right cheek, mid back, low back, and left shoulder.  He is currently receiving a noncompensable evaluation for his residuals of basal cell carcinoma.  The Board finds that a compensable rating for the veterans residuals of basal cell carcinoma is not warranted.  The Board notes that according to the September 2004 examination, the veterans scars on his left clavicle were slightly sunk and without any symptoms.  On his back, he had a 3 x 1.5 cm long scar that was somewhat sunk and without symptoms.  There was also a 20.5 cm in diameter dorsal, sunk, moving and symptom-free scar on his left shoulder.  The examiner noted that his scars were clinically normal and did not create a limitation of motion of the body part.  These symptoms do not allow for a compensable evaluation using either the rating criteria in effect prior to August 30, 2002 or the amended criteria, as the veteran is not shown to have poorly nourished scars with repeated ulceration, scars that are tender on objective demonstration, limitation of function of the part affected, measurement of the scar 144 square inches or greater, loss of covering of the skin over the scar (unstable scar), or a scar painful on examination.  For the scar on the veterans cheek, the scar is only slightly disfiguring and not moderately disfiguring.  It also does not have one of the disfiguring characteristics as outlined in 38 C.F.R. § 4.118, Diagnostic Code 7800 (2004) that allows for a compensable evaluation under the amended rating criteria.  Therefore, a compensable evaluation for the veterans residuals of basal cell carcinoma is not warranted. 


ORDER

1.  Entitlement to service connection for bilateral knee condition is denied.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.

3.  Entitlement to an initial compensable evaluation for basal cell carcinoma of the right cheek, mid and low back, and the left shoulder is denied.


REMAND

As an initial matter, the Board notes that the VCAA and implementing regulations are also applicable to the veterans claim of service connection for macular degeneration of the right eye.  The Board also notes that in June 1996, while in service, the veteran was found to have macular drusen.  According to the veterans current medical records, he has a diagnosis of macular degeneration.  However, the veteran has not been afforded an examination to determine whether the veterans macular degeneration had its onset while the veteran was in service.  Therefore, the Board finds that a VA examination is necessary to determine whether the veterans macular degeneration is related to his service.

In light of the above discussion, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and obtain the names and addresses and dates of treatment of all medical care providers, VA or private, which have treated the veteran for his claimed macular degeneration since the date of discharge.  After the veteran has signed the appropriate releases, those materials not currently of record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the veteran, a notation to that effect should be inserted in the file.  The veteran is to be notified of unsuccessful efforts in this regard, in order that he is provided the opportunity to obtain and submit those records for VA review. 

2.  The RO should then schedule the veteran for a VA examination by an ophthalmologist to determine the nature and etiology of the claimed macular degeneration.  All indicated tests and studies are to be performed, and all potential diagnoses should be either confirmed or rejected.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The physician is to identify his medical specialty in his report.

Based upon the examination results and the review of the claims folder, the physician should provide an opinion as to whether it is at least as likely as not that the veterans current macular degeneration had its onset during his active military service.  The rationale for all opinions expressed must be clearly set forth by the physician in the examination report.

3.  The veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  The veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  The RO should then review the claims folders to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Then, the RO should readjudicate the issue on appeal based on a de novo review of all pertinent evidence.  If the benefit sought on appeal is not granted to the veterans satisfaction, the RO should issue a Supplemental Statement of the Case and afford the veteran and his representative the requisite opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate action, if indicated.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
MAR 2005 (RS) 	 4597	Page 2	

